DETAILED ACTION
This Office Action is in response to Applicant’s application 17/306,796 filed on May 3, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on May 3, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on October 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Examiner Note
Applicant’s has omitted an original claim 10 and thus the claims are not numbered consecutively.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,998,397 (‘397). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 1 – Comparison of Pending Claims to ‘397 Claims

Pending Claim
‘397 Claim
1. A capacitor structure, comprising: 

a first electrode comprising a first metal finger; and 

a second electrode comprising a plurality of metal fingers, 

wherein each of the plurality of metal fingers is parallel to the first metal finger; 








wherein the first metal finger and the plurality of metal fingers form a plurality of finger layers, and 


wherein the capacitor structure comprises a plurality of sub-capacitors connected in series, and each of the plurality of sub-capacitors is formed by a pair of metal fingers in the capacitor structure.
1. A capacitor structure, comprising: 

a first electrode comprising a first metal finger; 

a second electrode comprising a plurality of metal fingers, 

wherein each of the plurality of metal fingers is parallel to the first metal finger; and 

at least one dummy metal finger formed between the first metal finger and one of the plurality of metal fingers, 

wherein the at least one dummy metal finger is parallel to the first metal finger, 

wherein the first metal finger, the plurality of metal fingers, and the at least one dummy metal finger form a plurality of finger layers, 

wherein the capacitor structure comprises a plurality of sub-capacitors connected in series, and each of the plurality of sub-capacitors is formed by a pair of metal fingers in the capacitor structure.
2. The capacitor structure of claim 1, wherein: the plurality of finger layers are arranged along a first direction; and each of the plurality of finger layers includes a same number of metal fingers arranged along a second direction that is orthogonal to the first direction.
2. The capacitor structure of claim 1, wherein: the plurality of finger layers are arranged along a first direction; and each of the plurality of finger layers includes a same number of metal fingers arranged along a second direction that is orthogonal to the first direction.
3. The capacitor structure of claim 1, wherein: the second electrode comprises a plurality of bus lines each of which corresponds to one of the plurality of finger layers; and the plurality of bus lines form a bus-wall of the capacitor structure.
3. The capacitor structure of claim 1, wherein: the second electrode comprises a plurality of bus lines each of which corresponds to one of the plurality of finger layers; and the plurality of bus lines form a bus-wall of the capacitor structure.
4. The capacitor structure of claim 3, wherein: 

each of the plurality of finger layers includes a first side metal finger coupled to the bus line corresponding to the finger layer, 

a second side metal finger coupled to the bus line corresponding to the finger layer, and 

at least one middle metal finger formed between the first side metal finger and the second side metal finger; 

the first side metal fingers of the plurality of finger layers form a first side-wall of the capacitor structure; and 

the second side metal fingers of the plurality of finger layers form a second side-wall of the capacitor structure.
4. The capacitor structure of claim 3, wherein: 

each of the plurality of finger layers includes a first side metal finger coupled to the bus line corresponding to the finger layer, 

a second side metal finger coupled to the bus line corresponding to the finger layer, and 

at least one middle metal finger formed between the first side metal finger and the second side metal finger; 


the first side metal fingers of the plurality of finger layers form a first side-wall of the capacitor structure; and 

the second side metal fingers of the plurality of finger layers form a second side-wall of the capacitor structure.
5. The capacitor structure of claim 4, wherein: the first side metal fingers of the plurality of finger layers are connected by at least one via passing through the plurality of finger layers along the first direction on the first side-wall; the second side metal fingers of the plurality of finger layers are connected by at least one via passing through the plurality of finger layers along the first direction on the second side-wall; and the plurality of bus lines are connected by at least one via passing through the plurality of finger layers along the first direction on the bus-wall.
5. The capacitor structure of claim 4, wherein: the first side metal fingers of the plurality of finger layers are connected by at least one via passing through the plurality of finger layers along the first direction on the first side-wall; the second side metal fingers of the plurality of finger layers are connected by at least one via passing through the plurality of finger layers along the first direction on the second side-wall; and the plurality of bus lines are connected by at least one via passing through the plurality of finger layers along the first direction on the bus-wall.
6. The capacitor structure of claim 5, wherein the plurality of finger layers includes: a top finger layer, a bottom finger layer, and at least one middle finger layer formed between the top finger layer and the bottom finger layer.
6. The capacitor structure of claim 5, wherein the plurality of finger layers includes: a top finger layer, a bottom finger layer, and at least one middle finger layer formed between the top finger layer and the bottom finger layer.
7. The capacitor structure of claim 6, wherein for at least one of the top finger layer and the bottom finger layer, each of the at least one middle metal finger in the finger layer is coupled to the bus line corresponding to the finger layer.
7. The capacitor structure of claim 6, wherein for at least one of the top finger layer and the bottom finger layer, each of the at least one middle metal finger in the finger layer is coupled to the bus line corresponding to the finger layer.
8. The capacitor structure of claim 6, 

wherein for at least one of the top finger layer and the bottom finger layer, the at least one middle metal finger in the finger layer comprises: 

the first metal finger in the first electrode; 

one or more middle metal fingers that are formed between the first metal finger and the first side metal finger and are not connected to the first electrode or the second electrode; and 

one or more middle metal fingers that are formed between the first metal finger and the second side metal finger and are not connected to the first electrode or the second electrode.
8. The capacitor structure of claim 6, 

wherein for at least one of the top finger layer and the bottom finger layer, the at least one middle metal finger in the finger layer comprises: 

the first metal finger in the first electrode; 

one or more middle metal fingers that are formed between the first metal finger and the first side metal finger and are not connected to the first electrode or the second electrode; and 

one or more middle metal fingers that are formed between the first metal finger and the second side metal finger and are not connected to the first electrode or the second electrode.
9. The capacitor structure of claim 6, 

wherein for one of the at least one middle finger layer, the at least one middle metal finger in the finger layer comprises: 

the first metal finger in the first electrode; one or more middle metal fingers that are formed between the first metal finger and the first side metal finger and are not connected to the first electrode or the second electrode; and 

one or more middle metal fingers that are formed between the first metal finger and the second side metal finger and are not connected to the first electrode or the second electrode, 

wherein for each middle finger layer other than the one of the at least one middle finger layer, each of the at least one middle metal finger in the finger layer is a dummy metal that is not connected to the first electrode or the second electrode.
9. The capacitor structure of claim 6, 

wherein for one of the at least one middle finger layer, the at least one middle metal finger in the finger layer comprises: 

the first metal finger in the first electrode; one or more middle metal fingers that are formed between the first metal finger and the first side metal finger and are not connected to the first electrode or the second electrode; and 

one or more middle metal fingers that are formed between the first metal finger and the second side metal finger and are not connected to the first electrode or the second electrode, 

wherein for each middle finger layer other than the one of the at least one middle finger layer, each of the at least one middle metal finger in the finger layer is a dummy metal that is not connected to the first electrode or the second electrode.
11. The capacitor structure of claim 1, 

wherein: distances between every pair of neighboring metal fingers in the capacitor structure are the same and less than a first predetermined threshold; and 


each distance between a pair of neighboring metal fingers is measured along a direction that is orthogonal to the pair of neighboring metal fingers.
10. The capacitor structure of claim 1, 

wherein: distances between every pair of neighboring metal fingers in the capacitor structure are the same and less than a first predetermined threshold; and 

each distance between a pair of neighboring metal fingers is measured along a direction that is orthogonal to the pair of neighboring metal fingers.
12. The capacitor structure of claim 11, wherein each metal finger in the capacitor structure has a width that is measured along the direction and less than a second predetermined threshold.
11. The capacitor structure of claim 10, wherein each metal finger in the capacitor structure has a width that is measured along the direction and less than a second predetermined threshold.
13. A method for manufacturing a capacitor structure, comprising: 

forming a bottom layer including at least one metal finger of a common electrode of the capacitor structure; 

forming a first dummy finger layer including at least one dummy metal finger and first two side fingers, 

wherein the first two side fingers are coupled to the common electrode; 






forming a top layer including at least one metal finger of the common electrode.
12. A method for manufacturing a capacitor structure, comprising: 

forming a bottom layer including at least one metal finger of a common electrode of the capacitor structure; 

forming a first dummy finger layer including at least one dummy metal finger and first two side fingers, 

wherein the first two side fingers are coupled to the common electrode; 

forming a signal finger layer including a metal finger of a signal electrode of the capacitor structure and second two side fingers, wherein the second two side fingers are coupled to the common electrode; and 

forming a top layer including at least one metal finger of the common electrode.
14. The method of claim 13, further comprising: 

forming a signal finger layer including a metal finger of a signal electrode of the capacitor structure and second two side fingers, 

wherein the second two side fingers are coupled to the common electrode; and 

forming a second dummy finger layer including at least one dummy metal finger and third two side fingers, 

wherein the third two side fingers are coupled to the common electrode.
13. The method of claim 12, further comprising: 
(From claim 1)
forming a signal finger layer including a metal finger of a signal electrode of the capacitor structure and second two side fingers, 

wherein the second two side fingers are coupled to the common electrode; and 

forming a second dummy finger layer including at least one dummy metal finger and third two side fingers, 


wherein the third two side fingers are coupled to the common electrode.
15. A capacitor array, comprising 

a plurality of unit capacitors connected in series, 

wherein each of the plurality of unit capacitors comprises: 

a first electrode comprising a first metal finger; 

a second electrode comprising at least one second metal finger, wherein each of the at least one second metal finger is parallel to the first metal finger; and 




at least one dummy metal finger formed between the first metal finger and one of the at least one second metal finger.
14. A capacitor array, comprising 

a plurality of unit capacitors connected in series, 

wherein each of the plurality of unit capacitors comprises: 

a first electrode comprising a first metal finger; 

a second electrode comprising two side metal fingers, wherein each of the two side metal fingers is parallel to the first metal finger, 

wherein the first metal finger is formed between the two side metal fingers; and 

at least one dummy metal finger formed between the first metal finger and one of the two side metal fingers.
16. The capacitor array of claim 15, wherein the at least one dummy metal finger is parallel to the first metal finger.
15. The capacitor array of claim 14, wherein the at least one dummy metal finger is parallel to the first metal finger.
17. The capacitor array of claim 15, wherein: the capacitor array comprises a common bus line shared by the plurality of unit capacitors; the common bus line is coupled to the at least one second metal finger of the second electrode of each of the plurality of unit capacitors; and the second electrodes of each pair of neighboring unit capacitors in the plurality of unit capacitors share a common side metal finger.
16. The capacitor array of claim 14, wherein: the capacitor array comprises a common bus line shared by the plurality of unit capacitors; the common bus line is coupled to the two side metal fingers of the second electrode of each of the plurality of unit capacitors; and the second electrodes of each pair of neighboring unit capacitors in the plurality of unit capacitors share a common side metal finger.
18. The capacitor array of claim 15, wherein each of the plurality of unit capacitors has a same number of dummy metal fingers.
17. The capacitor array of claim 14, wherein each of the plurality of unit capacitors has a same number of dummy metal fingers.
19. The capacitor array of claim 15, wherein at least two of the plurality of unit capacitors have different numbers of dummy metal fingers.
18. The capacitor array of claim 14, wherein at least two of the plurality of unit capacitors have different numbers of dummy metal fingers.
20. The capacitor array of claim 15, wherein: distances between every pair of neighboring metal fingers in the capacitor array are the same and less than a first predetermined threshold; each distance between a pair of neighboring metal fingers is measured along a direction that is orthogonal to the pair of neighboring metal fingers; and each metal finger in the capacitor array has a same width that is measured along the direction and less than a second predetermined threshold, such that each of the plurality of unit capacitors has a same metal density along the direction.
19. The capacitor array of claim 14, wherein: distances between every pair of neighboring metal fingers in the capacitor array are the same and less than a first predetermined threshold; each distance between a pair of neighboring metal fingers is measured along a direction that is orthogonal to the pair of neighboring metal fingers; and each metal finger in the capacitor array has a same width that is measured along the direction and less than a second predetermined threshold, such that each of the plurality of unit capacitors has a same metal density along the direction.


Regarding claim 1 and referring to Table 1, Examiner notes the subject matter of pending claim 1 is described in claim 1 of the ‘397 patent.  Furthermore, Examiner notes that omission of an element is a species of obviousness when the function of the element is not desired, see MPEP 2144.  Here pending claim 1 omits at least one dummy metal finger formed between the first metal finger and one of the plurality of metal fingers, wherein the at least one dummy metal finger is parallel to the first metal finger.  Because the structure is a dummy metal finger it appears that the element has no function and consequently omission of the element is merely and engineering convenience to simplify the layout out the device.
Regarding claims 2-9, claims 2-9 of the ‘397 patent recite this subject matter.
Regarding claim 11, claim 10 of the ‘397 patent recites this subject matter.
Regarding claim 12, claim 11 of the ‘397 patent recites this subject matter.
Regarding claim 13, Examiner notes the subject matter of pending claim 13 is described in claim 12 of the ‘397 patent.  Furthermore, Examiner notes that omission of an element is a species of obviousness when the function of the element is not desired, see MPEP 2144.  Here pending claim 1 omits the step of forming a signal finger layer including a metal finger of a signal electrode of the capacitor structure and second two side fingers, wherein the second two side fingers are coupled to the common electrode.  However, this would be an expedient variation of the subject matter of claim 1 when the signal of the signal electrode is not required, i.e. not desired.
Regarding claim 14, claim 12 and 13 of the ‘397 patent recite this subject matter.
Regarding claim 15, it appear to Examiner that a second metal finger is a species of a side metal finger insofar as the structure is understood to be equivalent.  Consequently, it appears that claim 14 of the ‘397 patent describes the same structure as pending claim 15 and vice a versa.
Regarding claim 16-19, the subject matter is described in claims 16-20 of the ‘397 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893